Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 8/31/2020 in which claims 1-20 were presented for examination.
ELECTION/RESTRICTION
Applicant’s election without traverse of Species I (Fig 1-3, 5) (claims 1-20) in the reply filed on 01/24/2022 is acknowledged. 
Claims 5 and 12 are withdrawn from examination. As per applicant’s election, a mounting strap should be from a shin guard and the shin guard has not introduced until claim 14 therefore claim 5 and 12 are drawn to non-elected species B- Fig 4 (Page-6, lines 11-20 of specification) and it is withdrawn from the examination by examiner. 
Specification
The disclosure is objected to because of the following informalities: 
Page 4, lines 1-5 recites “padding 13” should read “rear padding 13”.
Page 3, line 23 recites “shin guard 14” should read “shin guard 11”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "said guard strips" in line 2.  There is insufficient antecedent basis for this limitation in the claim. "guard strips" has not been previously claimed in the claim and it is unclear what “guard strips” are being referred to. For purpose of examination, “said guard strips” is being considered “said horizontal guard strips” for proper antecedent basis. 
Claim 2 recites the limitation "said inner pad" in line 3.  There is insufficient antecedent basis for this limitation in the claim. An “inner pad” has not been previously claimed and it is unclear what “inner pad” is being referred to. For the purpose of examination, “said inner pad” is being considered “the resilient inner pad” for proper antecedent basis.
Claim 6 recites the limitation "said horizontal guard strips" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A “said horizontal guard strips" has not been previously claimed and it is unclear what “said horizontal guard strips” are being referred to. For purpose of examination, "horizontal guard strips" is being considered “the horizontal guard strips” for proper antecedent basis. 
Claim 16 recites the limitation “said vertical column of horizontal guard strips”
in line 2.  There is insufficient antecedent basis for this limitation in the claim. A “said vertical column of horizontal guard strips” has not been previously claimed and it is unclear what “horizontal guard strips” are being referred to. For purpose of examination, "said vertical column of horizontal guard strips" is being considered “a vertical column of horizontal guard strips ”.
Claim 20 recites the limitation “said horizontal guard strips” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A “said horizontal guard strips” has not been previously claimed in the claim and it is unclear what “horizontal guard strips” are being referred to. For purpose of examination, "said horizontal guard strips" is being considered “the plurality of horizontal guard strips”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, 11, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romo et al. (US 20200246171A1). 
Regarding claim 1, Romo discloses a posterior knee guard (Figs 1-4,#100; ¶-42 and Fig 11-14; #200, ¶-67) for protecting the popliteal fossa area of a wearer, the posterior knee guard comprising: a resilient inner pad (Figs 1-4, #102/#202 or #156 inside of the knee sleeve, ¶-44 and 63); an outer shell having a vertical column of horizontal guard strips, each said strip being spaced from an adjacent said strip (Fig 1-2,4, #146, ¶-59 and Figs 13-14; see area #228) , and a flexible covering overlaying said outer shell (Figs 1-2 #210 covers #146 area, ¶-70).  
Regarding claim 2, Romo discloses the limitation of claim 1 as described above, and Romo further discloses wherein said guard strips (Figs 1-2,4, #146, ¶-59) are mounted to said inner pad (Figs 1-4, #102/#202 and #156 inside of sleeve, ¶-44 and 63), whereby the inner pad acts as a joint between adjacent guard strips for articulated movement of the outer shell. 
Moreover, the limitation “whereby the inner pad acts a joint between adjacent guard strips for articulated movement of the outer shell” is a functional language and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  The knee guard of Romo is capable of performing the function as claimed.
Regarding claim 4, Romo discloses the limitation of claim 1 as described above, and further discloses wherein said resilient inner pad (Figs 1-4, #102/#202 or #156 inside of the knee sleeve, ¶-44 and 63) is at least partially overlaid with a liner material (Figs 13-14 #212, ¶-70).  
Regarding claim 6, Romo discloses the limitation of claim 1 as described above, wherein said horizontal guard strips include multiple segments (Fig 1-2,4, #146, ¶-59).
Regarding claim 7, Romo discloses a posterior knee guard for protecting the posterior of a wearer's knee, the posterior knee guard (Figs 1-4,#100; ¶-42 and Fig 11-14; #200, ¶-67) comprising: a flexible inner pad (Figs 1-4, #102/#202 or #156 inside of the sleeve, ¶-44 and 63); a hard-outer shell (Fig 1-2,4, #146) coupled to said inner pad (Figs 1-4, #102/#202), said outer shell having a plurality of elongated members coupled to each other for articulated movement of said outer shell (Figs 1-2,4, #146 and Figs 13-14; see area #228 ). 
Regarding claim 8, Romo discloses the limitation of claim 7 as described above, and Romo further discloses a flexible covering overlaying said outer shell (Figs 13-14, #210 covers #146 area, ¶-70).  
Regarding claim 9, Romo discloses the limitation of claim 7 as described above, and Romo further discloses wherein said guard strips are coupled to each other by mounting each elongated member to said inner pad (Figs 1-4, #102/#202) to create a space between each adjacent elongated member (Figs 1-2,4, #146 and Figs 13-14; see area #228). 
Regarding claim 11, Romo discloses the limitation of claim 7 as described above, and Romo further discloses wherein said inner pad (Figs 1-4, #102/#202) is at least partially overlaid with a liner material (Figs 13-14 #212, ¶-70). 
Regarding claim 13, Romo discloses the limitation of claim 7 as described above, and Romo further discloses wherein said elongated members include multiple segments (Figs 1-2,4, #146 and Figs 13-14; see area #228).  
Regarding claim 14, Romo discloses a combination posterior knee guard (Figs 13-14 #202, ¶-67-70) and shin guard (Figs 11-14; #216, #217 and #218, #219;¶-71) comprising, a shin guard having a lower leg portion and a knee cap portion (Annotated Fig 1 below, ¶-70, #226 at the knee portion), the shin guard also having a flexible mounting strap (Annotated Fig 1; ¶-72; #206 and #208); a posterior knee guard coupled to said shin guard, said posterior knee guard having a resilient inner pad (Figs 1-4, #102/#202 or #156 inside of the knee sleeve, ¶-44 and 63), and an outer shell (Fig 1-2,4, #146, ¶-59 and Figs 13-14; see area #228) coupled to said inner pad, said posterior knee guard being coupled to said shin guard through said flexible mounting strap being coupled to said posterior knee guard (Annotated Fig 1).
 
    PNG
    media_image1.png
    680
    796
    media_image1.png
    Greyscale

Annotated Fig 1 of Romo
Regarding claim 15, Romo discloses the limitation of claim 14 as described above, and Romo further discloses wherein said outer shell (Figs 1-2,4, #146 and Figs 13-14; see area #228) includes a plurality of horizontal guard strips (Figs 1-2,4, #146 and Figs 13-14; see area #228). 
Regarding claim 16, Romo discloses the limitation of claim 14 as described above, and Romo further discloses wherein said vertical column of horizontal guard strips includes a space between each adjacent guard strip (Figs 1-2,4, #146 and Figs 13-14; see area #228), and wherein each guard strip is coupled to said inner pad (Figs 1-4, #102/#202). 
Regarding claim 17, Romo discloses the limitation of claim 14 as described above, and Romo further discloses comprising a flexible covering overlaying said outer shell (Figs 13-14 #210 covers #228 area, ¶-70). 
Regarding claim 19, Romo discloses the limitation of claim 14 as described above, and Romo further discloses wherein said inner pad is at least partially overlaid with a liner material (Figs 13-14 #212 covers #228 area, ¶-70).  
Regarding claim 20, Romo discloses the limitation of claim 15 as described above, and Romo further discloses wherein said horizontal guard strips include multiple segments (Figs 1-2,4, #146 and Figs 13-14; see area #228).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ROMO et al. (US20200246171A) in view of France et al. (US5277697A).
Regarding claim 3, Romo discloses the limitation of claim 1 as described above, however Romo fails to disclose wherein said resilient inner pad has a laterally extending strap channel therethrough, whereby the strap channel may receive the mounting strap of a conventional shin guard. 
France discloses wherein said resilient inner pad (Fig 4, #11) has a laterally extending strap channel (Annotated Fig 2 below, slits #15, Fig 3-4, Col 5, lines 51-55) therethrough, whereby the strap channel may receive the mounting strap of a conventional shin guard (channel of brace 10 is capable of receiving mounting strap, Fig 3). 
Romo and France are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; Knee guard/sleeve. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Romo’s knee guard/sleeve’s resilient inner pad to have the laterally extending strap channel of France in order to provide the option of additional strap securement and support of a user’s leg/knee when the device is worn.

    PNG
    media_image2.png
    375
    455
    media_image2.png
    Greyscale

Annotated Fig 2 of France
Regarding claim 10, Romo discloses the limitation of claim 7 as described above. However, Romo fails to disclose wherein said inner pad has a laterally extending strap channel therethrough.  
France discloses wherein said resilient inner pad (Fig 4, #11) has a laterally extending strap channel (Annotated Fig 2 above, slits #15, Fig 3-4, Col 5, lines 51-55) therethrough, whereby the strap channel may receive the mounting strap of a conventional shin guard (channel of brace 10 is capable of receiving mounting strap, Fig 3). 
Romo and France are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; Knee guard/sleeve. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Romo’s knee guard/sleeve’s resilient inner pad to have the laterally extending strap channel of France in order to provide the option of additional strap securement and support of a user’s leg/knee when the device is worn.
Regarding claim 18, Romo discloses the limitation of claim 14 as described above. However, Romo fails to disclose wherein said inner pad has a laterally extending strap channel therethrough and said mounting strap of said shin guard extends through said strap channel. 
France discloses a combination of posterior knee guard (Fig 4, #11) and shin guard (Fig 5, #12) and wherein said inner pad (Fig 4, #22) has a laterally extending strap channel therethrough (Annotated Fig 2 above, slits #15, Fig 3-4, Col 5 line 57-68) and said mounting strap of said shin guard extends through said strap channel (Fig 6, Strap #14 goes through slits #15; Col 5, lines 51-55). 
Romo and France are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; a combination of Knee guard/sleeve and shin guard/brace. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Romo’s knee guard/sleeve’s resilient inner pad to have the laterally extending strap channel of France in order to provide the option of additional strap securement and support of a user’s leg/knee when the device is worn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 10092438 B2 by Salsbery discloses leg braces configured to assist in straightening of a user's leg are shown and described. Each of the leg braces includes an anterior brace configured to be braced against an anterior portion of the leg proximal to the knee joint, having a selectively expandable and contractible bladder and an anterior brace attachment mechanism for attaching the anterior brace to a posterior brace. In some examples, each of the leg braces further includes the posterior brace configured to be braced against a posterior portion of the leg, the posterior brace having a rigid elongate base, an upper posterior brace attachment mechanism, and a lower posterior brace attachment mechanism for attaching the posterior brace to the leg below the knee joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/
Examiner, Art Unit 3732
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732